Citation Nr: 1742917	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

2. Whether new and material has been received to reopen a claim for entitlement to service connection for a back disability.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a heart disability, to include coronary artery disease and or myocardial infarction, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1961 to August 1965 with periods of active duty for training in the U.S. Naval Reserves from 1965 to 1976 and in the U.S. Coast Guard Reserves from 1976 to 1988.

This case comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Board, in pertinent part, had previously denied service connection for a skin disability and a back disability in August 1986.  In an October 1988 decision, the Board remanded the claim for entitlement to a bilateral hearing loss for additional development.  Subsequently, in November 1989, the Board denied the claim for entitlement to bilateral hearing loss because the Board found that the Veteran's service medical records, to include those records associated with his active duty for training periods, failed to reveal any specific occurrence or instance of in-service defective hearing.  

In September 2008 rating decision, the RO denied a request to reopen the claims mentioned above, and also denied the Veteran's claim for service connection for a heart disorder.
The Veteran and his son testified at a Travel Board hearing in December 2015 before the undersigned Veteran Law Judge (VLJ).  Transcript of the hearing is associated with the file.


FINDINGS OF FACT

1.  The claim for service connection for skin rash and back condition were previously denied in a final August 1986 Board decision.

2. Evidence added to the record since the last final August 1986 Board denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for skin rash and back condition.

3. The claim for service connection for hearing loss was previously denied in a final November 1989 Board decision.

4. Evidence added to the record since the last final November 1989 Board denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss.

5. A heart disorder was not present during service or until many years after service and is not related in any way to service.


CONCLUSIONS OF LAW

1. The August 1986 Board decision that denied service connection for skin rash is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the August 1986 Board decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The August 1986 Board decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4. Evidence received since the August 1986 Board decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. The November 1989 Board decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

6. Evidence received since the November 1989 Board decision is not new and material for purposes of reopening  38 U.S.C.A. § 5108 (West 2014);38 C.F.R. § 3.156 (a) (2016).

7. The criteria for service connection for a heart disability, to include coronary artery disease and or myocardial infarction, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Duty to notify was satisfied by letters dated in a June 2008 and September 2009.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that additional evidence relevant to the service connection claim being decided is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided examinations in connection with his claims for a skin disorder and hearing loss.  The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. 38 C.F.R. § 3.159 (c)(4)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  No examination or opinion has been provided as to the petitions to reopen the previously denied claim for entitlement to service connection for a back disability.  However, VA's duty to provide a medical examination or obtain a medical opinion only attaches in petitions to reopen a finally adjudicated claim when new and material evidence has been presented or secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As discussed below, the Board herein finds that new and material evidence has not been received to reopen the claims for entitlement to service connection for a back disability.  Therefore, there is no duty to obtain a medical opinion as to that petition.

Petition to Reopen
Legal Criteria

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108 , which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for a bilateral hearing loss.  The Veteran avers that his hearing loss occurred while performing duty with the United States Navy Reserve.  Specifically, it is argued that he was exposed to an unspecified acoustic trauma during a two-week period of active duty training.

At the time of the November 1989 Board decision, statements of the Veteran, private treatment records, and service treatment records were associated with the claims file.  A July 1980 private treatment record "The Ear and Nose & Throat Associates of Corpus Christi" showed mild sensorineural hearing loss in the left ear, but states otherwise his ear is normal.
Since the Board's decision, additional treatment records have been associated with the claims file and the Veteran was afforded relevant VA medical examination in January 2014.

The Veteran was diagnosed with sensorineural hearing loss in both ears in the frequency range of 500-4000 Hertz.

The Veteran testified at his Board hearing in December 2015 that his hearing loss began in service as the result of exposure to acoustic trauma from jet engines.

The Veteran seeks to reopen a previously denied claim for service connection for a bilateral hearing loss.  The RO denied the Veteran's initial service connection claim for a bilateral hearing loss in February 1986 for a lack of treatment or complaint of hearing loss during service and a lack of in-service disease, injury or event.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year so the decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 1987, the Veteran's representative filed a claim to reopen his previously denied claim of entitlement to service connection for a bilateral hearing loss.  In November 1987, the RO denied reopening of the claim because no new and material evidence had been presented.  Subsequently, in November 1989, the Board denied the claim for entitlement to bilateral hearing loss because the Board found that the Veteran's service medical records, to include those records associated with his active duty for training periods, failed to reveal any specific occurrence or instance of in-service defective hearing.

In April 2008, the Veteran filed a third claim to reopen his previously denied claim.  In September 2008, the RO readjudicated the claim to reopen and denied the claim.  Although the RO had received new treatment records from Texas A&M (November 8, 2006) showing that the Veteran has a high frequency hearing loss, many years subsequent to service, the new evidence was considered cumulative in nature because the evidence simply restated the evidence that was previously of record at the time of the previous rating decision in September 2008.
The Veteran appealed the September 2008 rating decision in an October 2008 Notice of Disagreement (NOD).  After receipt of the April 2014 Supplemental Statement of the Case, (SSOC) the Veteran perfected his appeal to the Board by filing a VA Form 9 in June 2014.

The additional evidence that has been presented since the Board 1989 decision, to include, VA treatment records and private treatment records through April 2008 and the January 2014 VA examination mentioned complaints of hearing loss, but provided no diagnosis or etiology for the cause of this condition.  The VA exam indicated that there was no nexus to service.  The Veteran's private physician, C.A.M., M.D., simply stated that the Veteran worked around hazardous noise levels that are "bothersome to him," and recommended that the Veteran be removed from that type of noise exposure.  The document does not contain references to service.  The treatment records from Dr. R.M do not show treatment for a hearing loss.  The treatment records from Texas A&M show there is a slight high frequency hearing loss, years after service, but provided no etiology for the cause of the condition.

Similarly, the additional testimony provided by the Veteran essentially duplicates his previously considered statements.  The Veteran's contention that he was exposed to acoustic noise during service is cumulative and duplicative of the evidence at the time of the Board 1989 decision.  This contention is not new, as the Veteran had asserted such at the time of the previous rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In addition, as the Veteran is not shown to possess the appropriate medical expertise and training to competently offer an opinion as to whether the Veteran currently has residuals of injuries he allegedly incurred during service, any statements purporting to do so cannot constitute material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the claim for entitlement to service connection for a bilateral hearing loss is not reopened.  Gilbert v. Derwinski 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


Skin Disability

The Veteran seeks to reopen a claim of entitlement to service connection for a skin disability.  The claim was previously denied in an August 1986 Board decision.  The Board denied the claim finding that there was an absence of competent evidence showing a current skin disorder causally related to some incident of service.

At the time of the August 1986 Board decision, statements of the Veteran, private treatment records, and service treatment records were associated with the claims file.

Since the August 1986 Board decision, additional treatment records and lay statements have been associated with the claims file and the Veteran was afforded relevant VA medical examination in January 2014.

The Veteran's contentions have remained essentially the same as they were when he previously filed his claim and it was denied by the RO in 1986 and 2008, and by the Board in 1986.  He contends that he contracted a skin rash during active military service.  The Board notes that in January 2014 the Veteran's skin disability was diagnosed as dermatitis or eczema.

Statement from Mr. [redacted] in 1985 and 2007 indicate that he had served with the Veteran from 1961 to 1963 and that he was aware that the Veteran suffered a bad body rash.  Mr. [redacted] indicated that the rash was still present when he saw the Veteran again in the 1970s.  The Board notes, however, that it is not shown that Mr. [redacted] has the competency to provide a medical opinion that a rash during one period of time is the same disease as a rash observed many years later.  

Medical records from Christus Spohn Hospital, submitted by Dr. R.M and records from Cardiology Associates of Corpus Christi, do not indicate a problem with a rash or skin condition.

The January 2014 VA examiner reported that the Veteran had a right temple rash in service in 1962, with no follow up noted.  At the Veteran's separation evaluation in 1965, he did not mention any rash or skin disease.  The VA examiner also reported that the Veteran had dermatitis on the buttock, and noted that it is seborrheic type, chronic and based on the available data; it is not the same rash that the Veteran reported in 1962.  The Board finds the 2014 examiner's opinion that it was more likely than not that the Veteran's current rash disability was unrelated to military service, to be persuasive.  The Board notes that a negative nexus opinion cannot constitute new and material evidence.  

The evidence associated with the claims file continues to demonstrate that the Veteran has a skin disability.  However, the evidence does not associate any skin disability with the Veteran's active service, and therefore it does not relate to an unestablished fact.  Even considering the low threshold under Shade, the recently submitted evidence does not raise a reasonable possibility of substantiating the claim, were the claim to be reopened.

Likewise, the additional testimony provided by the Veteran essentially duplicates his previously considered testimony.  The Veteran's contentions that he contracted skin rash during service are cumulative and duplicative of his contentions of record at the time of the September 2008 rating decision.  This contention is not new, as the Veteran had asserted such at the time of the previous rating decisions.  See Reid, 2 Vet. App. 312, 315.  Accordingly, new and material evidence to reopen the finally disallowed claim for entitlement to service connection for skin disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for skin disability is not reopened.  Gilbert, 1 Vet. App. 4; 38 U.S.C.A. § 5107 (b); 38 C.F.R § 3.102.

Back Disability

The Veteran seeks to reopen a previously denied claim for service connection for a back disability.  The claim was previously denied in an August 1986 Board decision.  The Board denied the claim finding that there was an absence of competent evidence showing a current back disability causally related to some incident, event or in-service injury.

At the time of the August 1986 Board decision, statements of the Veteran, private treatment records, and service treatment records were associated with the claims file.

Since the Board's decision, additional treatment records have been associated with the claims file and the Veteran provided testimony at a Board hearing in December 2014.

The Veteran's contentions have remained essentially the same as they were when he previously filed his claim and it was denied by the RO in 1985, 2008 and by the Board in 1986.  He contends that his back disability stemmed from lifting "big, heavy batteries" while stationed on an aircraft carrier.  The Board notes that treatment records from Corpus Christi VA Medical Center shows that the Veteran has back pain, many years subsequent to service, however, the record does not indicate that the Veteran's back pain is related to an in-service injury or event.  Similarly, treatment records from Christus Spohn Hospital, by Dr. R.M do not indicate a problem with the Veteran's back.

The Veteran has presented new evidence through his statements and those of his son, but these statements make no material arguments.  The statements are new evidence, but they are not material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 156, see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  There is no competent evidence of a medical nexus opinion linking the current lumbosacral or cervical strain with service.

In summary, since the Board's August 1986 decision, the evidence received is cumulative, irrelevant or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, this evidence is not new and material and the requirements have not been met to reopen the finally disallowed claim for service connection for a back disability has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for back disability is not reopened.  Id.


Service Connection
Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Exposure to toxic herbicide agents shall be presumed for any veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116 (f) (West 2014).  Specifically, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  Certain diseases are presumed related to herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2015).
Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Heart Disability

The Veteran is seeking service connection for a heart disability, to include as due to herbicide exposure.

His service personnel records and DD Forms 214 do not confirm that he served in Vietnam or was exposed to toxic herbicide agents from August 1961 to August 1965.  As such, it cannot be presumed that his heart condition is due to service in the military.

The service treatment records do not reflect any findings or complaints relating to the heart.

Post-service, treatment records show that the Veteran was diagnosed as having coronary artery disease and underwent a heart cath procedure several years after he was discharged from service.

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for a heart disability, to include as due to herbicide exposure, is not warranted.

At the onset, the Board finds competent evidence that the Veteran has a current heart disability.  The claims file contains private treatment records from Christus Spohn Hospital dated in January 2008, during which time the Veteran sought treatment for a heart disorder, and revealed that the Veteran had a heart cath procedure.  In addition, VA treatment records along with Cardiology Associated of Corpus Christi note that the Veteran has a diagnosis of coronary artery disease.  As such, the Board finds that the first Shedden element has been met.

Despite the Veteran's current disability, the Veteran's service treatment records are silent as to any complaint or treatment pertaining to the heart.  The evidence of record shows diagnoses and treatment for coronary artery disease in 2008, 43years after his separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, the Board finds that the Veteran's heart disability, diagnosed as coronary artery disease, did not manifest during service, or within a year of separation from service, and there is no competent evidence suggesting that the Veteran's heart disability is related to his active service.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a heart disability is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Veteran's testimony that he was exposed to herbicide Agent Orange while stationed on the U.S.S. Kearsarge, CVS-33 in Vietnam do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a heart disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


New and material has not been received, and the claim for entitlement to service connection for rash disability is not reopened.

New and material has not been received, and the claim for entitlement to service connection for a back disability is not reopened. 

New and material evidence has not been received, and the claim for entitlement to service connection for a bilateral hearing loss is not reopened.

Service connection for a heart disability, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


